Citation Nr: 0921300	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-16 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  


FINDING OF FACT

Multiple sclerosis had onset during the Veteran's active 
service.  


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If the evidence of record favorable and unfavorable to a 
claim for VA disability compensation benefits is evenly 
balanced, that is, if the evidence is in equipoise, the 
benefit of reasonable doubt is given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

The Veteran contends that she has multiple sclerosis which 
began during service.  She reports symptoms during service of 
numbness of the legs; slurred speech; pins and needles 
sensation in the ankles; blurring vision; numbness on the 
right side of the face, aggravated by heat and activity; 
numbness of the tongue, mouth, throat, and right side; 
fatigue; and malaise. 

Service treatment records show that the Veteran was seen in 
September 1986 for a history of headaches and visual 
problems, described as fuzzy.  A week later she was treated 
for possible strep/flu, which included symptoms of vertigo.  
A private laboratory report dated in September 1986 shows 
myelin basic protein of 1.2 NG/ML.  The report shows that 
this was considered an abnormally high value.  Levels between 
1-2 NG/ML were seen in patients with MS whose acute attack 
was greater than one week old and in some a patient with 
chronic, active MS.  It was also noted that turbidity of 
cerebrospinal fluid (CSF) might cause false positive 
elevation of myelin basic protein.  The Veteran was then 
placed on a physical profile due to a "nerve condition" and 
a "joint condition" from September 1986 through December 
1986.  

The Veteran was referred for a neurologic consultation in 
September 1986 to rule out MS.  The impressions were multiple 
somatic complaints; normal neurological examination; and 
functional aspects (non-organic) to exam: give-way weakness, 
midline splitting to VIB, and right hearing, right sensory, 
right taste and right strength.  No further neurologic 
evaluation was considered necessary.  Service medical records 
dated in October 1986 show an assessment of possible MS.  It 
was noted that the Veteran refused additional testing.  

Private medical reports dated in March and April 1998 show 
that the Veteran was treated for chief complaints of 
fibromyalgia and episodes of rash and fever.  A magnetic 
resonance imaging (MRI) of the brain demonstrated findings 
consistent with demyelinating lesions.  The Veteran had 
persistent right-sided frontal headache and blurring vision.  
The assessments were fibromyalgia; episodes or rash, with 
fever, cognitive dysfunction; abnormal MRI possibly 
consistent with demyelinating process; and borderline Lyme 
titers.   

The Veteran was hospitalized at a private facility in October 
1999 for left arm weakness.  Associated symptoms included 
severe headache, blurry vision, photophobia, and slurred 
speech.  She had a slight droop of the corner of her mouth on 
the left.  The diagnosis was acute neurologic deficit.  A 
letter dated in November 1999 from "J.D.S.", MD, indicates 
that there was a strong possibility of a demyelinating 
process.  The diagnosis in December 1999 was MS.  Subsequent 
medical records show continued treatment for MS.  

On the Veteran's application for VA compensation benefits, 
received in September 2000, she indicated that MS was 
diagnosed in December 1986.  

The Veteran was hospitalized at a VA facility in September 
2000 for a relapse of MS.  By history, it was noted that she 
was diagnosed with MS about 15 years earlier.  

In May 2002, the Veteran was afforded a VA neurological 
disorders examination.  By way of medical history, the 
Veteran related that a diagnosis of MS was made in 1986 when 
she presented with right-sided numbness, tingling and 
weakness.  Over the years, she had persistent difficulties.  
The examiner observed that the Veteran seemed to be unable to 
answer questions, either because she did not understand them 
or just frankly did not know.  She was unaware of how many 
exacerbations or remissions she had because she did not know 
how they were defined.  Physical examination showed 
inconsistent and uncertain responses.  The examiner provided 
an opinion that the laboratory values in October 1986 alone 
were not indicative of MS, though such are seen in patients 
with MS.  

A letter dated in April 2002 from the Veteran's sister 
indicates that the Veteran called home in October 1986 and 
told her family that she was in the hospital and very ill.  
She spoke to a doctor and was told that the Veteran had all 
the symptoms of a disease called MS.  

In a July 2002 letter, the Veteran's father stated that the 
Veteran was very much changed when she was released from 
active duty, both physically and mentally.  He wrote that she 
got MS while in the Army.  He indicated that an Army doctor 
wanted her to have a nuclear magnetic resonance (NMR) to 
verify her symptoms but she declined, given that he knew her 
symptoms to be MS.  

The Veteran was afforded additional VA examination in May 
2003 for further evaluation of MS by the same VA examiner who 
had seen her in May 2002.  The Veteran related that she had 
MS since 1986, with periods of "ups and downs."  The 
examiner reviewed the claims file and observed that there 
were no hard, physical abnormalities nor any definable 
neurologic complaints in 1986, with none showing until at 
least 1988.  The examiner stated that there was no clear 
diagnosis of MS at that time.  On physical examination, the 
Veteran was described as more appropriate than the last time 
that she was seen, with direction and ability to answer most 
questions.  The examiner concluded by providing an opinion 
that in the absence of abnormal findings on physical 
examination during service, it was not reasonable to conclude 
that the abnormal spinal fluid by itself positively diagnosed 
MS.  The examiner did not find that there were signs and 
symptoms during service that were the forerunners of MS.  

VA outpatient treatment records dated in December 2004 show 
that the Veteran was seen for new onset right visual field 
deficit with poor inferior right eye vision, which caused 
dizziness.  The Veteran reported new left arm and leg 
numbness as well as right-sided weakness.  The pertinent 
assessments included right optic neuritis consistent with 
optic neuritis related to MS and relapsing MS.  Another 
record in that month referred to the Veteran having a stroke 
with right-sided deficits in 1986.  The most recent MRI did 
not reveal a stroke, only MS changes.  The doctor stated that 
it was likely that the Veteran had an MS attack more than a 
stroke 18 years earlier.  

In May 2009 Dr. S.G.K., an Assistant Professor of Critical 
Care Neurology and Neurosurgery, reviewed the Veteran's 
claims file and rendered an opinion as to the date of onset 
of the Veteran's MS.  Dr. S.G.K. first provided a nine page 
detailed summary of the Veteran's pertinent medical history, 
dating from September 1986 to December 2004.  This summary 
noted reported symptoms, physicians' findings and diagnoses, 
and diagnostic test results.  

Dr. S.G.K opined that it is at least as likely as not that 
the Veteran's MS began to manifest in 1986.  This physician 
explained the significance of certain results, including 
elevated CSF IgG and myelin basic protein, to a diagnosis of 
MS and indicated that the diagnosis of MS is a clinical one 
with no item of evidence in this case, standing alone, 
determinative of a diagnosis.  Dr. S.G.K explained that the 
Veteran's 1986 CSF profile coupled with her later symptoms 
indicated that it is at least as likely as not that the 
Veteran's MS started manifesting in 1986.  

The Board finds Dr. S.G.K.'s opinion highly probative as to 
when the Veteran's MS had onset.  Dr. S.G.K relied on 
sufficient facts and data, and documented that data in the 
report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2008).  The physician is highly qualified which is evidence 
that the opinion is the product of reliable principles and 
that the physician applied the principles reliably to the 
facts and data.  Id.  Finally, Dr. S.G.K. provided a 
detailed, logical, and compelling rationale for the opinion.  
The Board therefore assigns a great deal of weight to this 
opinion.  Id. at 304.  

        (CONTINUED ON NEXT PAGE)
        


Clearly, the Veteran has the claimed disability.  As provided 
by Dr. S.G.K.'s expert opinion, the favorable and unfavorable 
evidence going to the other two elements necessary for 
service connection in this case are at least in equipoise.  
Therefore, service connection for MS must be granted.  


ORDER

Service connection for multiple sclerosis is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


